      Case: 1:20-cv-00512 Document #: 37 Filed: 04/09/20 Page 1 of 1 PageID #:181




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 ) Case No. 20 C 512
                                                     )
         Plaintiff,                                  ) Judge Sharon Johnson Coleman
                                                     )
 v.                                                  ) Magistrate Judge Maria Valdez
                                                     )
 CLEARVIEW AI, INC.; HOAN TON-THAT;                  )
 RICHARD SCHWARTZ; and CDW                           )
 GOVERNMENT LLC                                      )
                                                     )
         Defendants.                                 )
                                                     )


                                       AGREED ORDER

        This cause coming on to be heard on Plaintiff’s Motion for Reassignment and

Consolidation (ECF No. 34), due notice having been given, and the parties being in agreement

without the defendants waiving any jurisdictional or other defenses, IT IS HEREBY ORDERED:

        The motion is granted. Subject to an Order of the Executive Committee, the matter of Hall

v. Clearview AI, Inc., et al., No. 20 C 846 pending on the calendar of Judge John Z. Lee shall be

reassigned to this Court’s calendar and consolidated with this matter.



                                                     ENTERED:




                                                     SHARON JOHNSON COLEMAN
                                                     United States District Judge

Dated:_4/9/2020_____________________________
